DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on June 1, 2021 is acknowledged. Accordingly, claims 8-9 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 202 was considered by the examiner.


Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing the current application.  For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
In addition to the above requirement Examiner requires the following (note: while Examiner is using the term Applicant the requirement applies to the Applicant(s), the Inventor(s), the Assignee(s), and all parties covered under 37 CFR 1.56, and MPEP 2001):
Applicant is to label the elements shown in figures 18 and 19.
Applicant to state if there is a published document with figure 19, to state in the reply what said document is, and to provide said document on an IDS (note: Applicant must explicitly inform Examiner of this document in the reply, in addition to filing it on the IDS).
The above requirement is reasonably necessary to examine the current application because the only difference Examiner can determine between figure 18 and 19 is the addition of vertical elements in the middle of the figure 18. Therefore, the structure of figure 19 appears to read on, and be prior art to, the structure of figure 18 sans the above element.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain 
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Specification
The disclosure is objected to because of the following informalities:
On page 26 at lines 15-16, 20, and on page 27 at line 22, Applicant uses cross-sectional line numbers. Applicant does not state what figures these cross-sectional line numbers are found in.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
It appears that Applicant intended this following limitation:
a first electrode formed on the second main surface of the semiconductor substrate;
to be:
a first electrode formed on the first main surface of the semiconductor substrate;
The claim will be examined consistent with this interpretation
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirao  et al. (US 2009/0140327 A1) (“Hirao”), in view of Kinoshita (US 2018/0076316 A1) (“Kinoshita”).
Examiner note: The combination of Hirao and Nishiwaki is to add elements 13 and 81 from Kinoshita to the device of Hirao. In order to make the rejection clearer, Examiner will not separate out the elements taught by Kinoshita. Instead Examiner will reference these specific elements in the analysis. All other elements which are not specifically directed to a reference are directed to Hirao. The rational to combine will be at the end of the claim analysis.
Regarding claim 1, Hirao teaches at least in figures 1, and 2A-2G, and Kinoshita teaches at least in figure 16A:
a semiconductor substrate (101-104) of a first conductivity type (n-type) having a first main surface and a second main surface opposite to the first main surface (101 has two surfaces); 
a first electrode (Kinoshita 14) formed on the first main surface of the semiconductor substrate (Kinoshita top of  6; Hirao top 104); 
a second electrode (111) formed on the second main surface of the semiconductor substrate (bottom of 101); 

the plurality of columnar conductors (108) extending from a side of the first main surface of the semiconductor substrate with a first depth (108 extends a first depth into 101-104; 
a first impurity region (107) of a second conductivity type p-type) formed in the semiconductor substrate (101-104) and being electrically connected to the first electrode (Kinoshita 14 by means of Kinoshita 13/Hiraro 110), 
the first impurity region (107) extending from the side of the first main surface of the semiconductor substrate with a second depth shallower than the first depth 107 has a second depth which is shallow than the first depth; ¶ 0056, where if the upper surface of 109 is lower than the lower surface of 103 than the lower surface of 107 will be formed lower than the upper surface of 109. It is this situation that Examiner is referencing the second depth); 
a second impurity region (103) of the second conductivity type (n-type) formed in the semiconductor substrate (101-104) and being electrically connected to the first electrode (Kinoshita 14 by means of Kinoshita 13/Hiraro 110),  
the second impurity region (103) extending from the side of the first main surface of the semiconductor substrate (103 is extending from 104 to 101) with a third depth shallower than the second depth (as stated above ¶ 0056 states that 103 will be shallower than 107, when 109 is formed lower than 103; Thus, this is when 103 is at its third depth); 
a third impurity region (104) of the first conductivity type (n-type) formed in the semiconductor substrate (101-104) and being electrically connected to the first electrode (Kinoshita 14 by means of Kinoshita 13/Hiraro 110),  

a gate electrode (105) formed in a gate trench (area occupied by 105-106) in the semiconductor substrate (101-104) via a gate dielectric film (106) so as to penetrate the third impurity region (104) and the second impurity region (103); 
wherein the first impurity region (107) is in contact with a portion of the semiconductor substrate (102, when the condition as stated in ¶ 0065 is met) of the first conductivity type (n-type) and the second impurity region (103) respectively, 
wherein each of the plurality of columnar conductors (105) includes a field plate that is formed from a fifth depth to the first depth shallower than the second depth in view from the first main surface of the semiconductor substrate (105 is formed at a fifth depth that meets the requirement), and 
wherein the field-plate (105) and the semiconducting substrate (101-104) of the first conductivity type (n-type) are opposed to each other via an insulating film (106) between the second depth and the first depth (this is stated in ¶ 0065).
It would have been obvious to one of ordinary skill in the art to add the interlayer insulating film of Kinoshita and tie all of the sources/field plates together in order to electrically isolate the gates of the device and to tie all the sources together. Kinoshita ¶ 0063. By connecting all the sources together one of ordinary skill in the art would be able increase the current carrying capacity of the device. 
Regarding claim 2, Hirao teaches at least in figures 1, and 2A-2G, and Kinoshita teaches at least in figure 16A:

wherein an insulating film (109) is formed between each of the plurality of columnar conductors (108) and the semiconductor substrate (101-104).
Regarding claim 3, Hirao teaches at least in figures 1, and 2A-2G, and Kinoshita teaches at least in figure 16A:
wherein each of the plurality of columnar conductors (108) is formed in the deep trench from the first main surface of the semiconductor substrate to the fifth depth (108 meets this limitation), and 
wherein each of the plurality of columnar conductors (108)includes a plug (Hirao 110) contacting the field plate (108) and the first impurity regions (107).
Regarding claim 4, Hirao teaches at least in figures 1, and 2A-2G, and Kinoshita teaches at least in figure 16A:
wherein a length of the first impurity regions from the fifth depth to the second depth is set to a length corresponding to a half of a length of the field plate from the fifth depth to the first depth.
Based upon the disclosure of Hirao and/or Kinoshita it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the each of the respective depths and arrive at the claim limitation. This is because Hirao teaches each of the relative depth, e.g. the general conditions, and since the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirao , in view of Kinoshita, in light of evidentiary reference Yanagida et al. (US 2006/0054970 A1) (“Yanagida”).
Regarding claim 5, Hirao teaches at least in figures 1, and 2A-2G, and Kinoshita teaches at least in figure 16A:
Hirao does not teach
wherein the first impurity (107) region includes a first portion having a first impurity concentration and a second portion having a second impurity concentration higher than the first impurity concentration, and 
wherein the first portion is located on a near side of the first main surface than the first portion.
However, Hirao teaches:
That 107 is formed by ion implantation. Figure 2E.
Yanagida teaches:
That when one forms an conventional forms a p-type dopant into a vertical trench mosfet that one will can conventionally get a higher doping gradient near the top of the layer (24a of 24) than at the bottom of the layer 24b of 24). ¶¶ 0034-40.
Therefore, it would have been obvious to one of ordinary skill in the art that when they form 107 of Hirao using ion implantation that they could form 107 having a plurality of doping concentration regions as shown in Yanagida figures 15A-B, and the higher dopant concentration region (first portion) would be closer to the top surface (first main surface) of the substrate (top of 104).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirao , in view of Kinoshita, in view of Baliga (US 5,637,898) (“Baliga”).
Regarding claim 6, Hirao does not teach:
wherein the semiconductor substrate of the first conductivity type includes a first layer having a third impurity concentration and a second layer having a fourth impurity concentration lower than the third impurity concentration, 
wherein the second layer is located on a near side of the first main surface than the first layer, and 
wherein each of the plurality of columnar conductors is formed to reach the first layer, and the gate electrode is formed to reach the second layer.

Baliga teaches in at least figure 3:
wherein the semiconductor substrate (112-118) of the first conductivity type (n-type) includes a first layer (bottom of 112) having a third impurity concentration (according to figure 2 the bottom the n drift region can be considered having a third impurity concentration) and 
a second layer (top of 112)  having a fourth impurity concentration (figure 3 shows that the top of 112 has a lower impurity concentration than the bottom of 112) lower than the third impurity concentration (this is shown in figure 3), 
wherein the second layer (top of 112) is located on a near side of the first main surface (top of 118)  than the first layer (bottom of 112), and 
It would have been obvious to one of ordinary skill in the art to incorporate the graded drift region of Baliga into the device of Hirao because it allow for lower the on-resistance of the device. Col. 3 at lines 46-60.

wherein each of the plurality of columnar conductors (Hirao 108) is formed to reach the first layer (Hirao bottom of 102; Baliga bottom of 112), and 
the gate electrode (Hirao 105) is formed to reach the second layer (Hirao top of 102; Baliga top of 112).


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirao , in view of Kinoshita, in view of Nishiwaki (US 2012/0061753 A1) (“Nishiwaki”).
Regarding claim 7, Hirao does not teach:
wherein each of the plurality of columnar conductors has a shape of any one of a square, a circular, or an octagonal in a plan view.
Nishiwaki teaches at least in figures 17A-B, and 18A-D:
wherein each of the plurality of columnar conductors has a shape of any one of a square, a circular, or an octagonal in a plan view (this is shown in figures 17A-18D).
It would have been obvious to one of ordinary skill in the art to change the shape of the columnar conductors as Nishiwaki teaches that these shapes are obvious variants of the trench shape shown in figure 1A of Nishiwaki which is substantially similar to shape shown in figure 1 of Hirao. MPEP 2144.04(IV)(B).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822